Citation Nr: 0826053	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the character of the veteran's discharge from the 
period of military service dated January 18, 1985 to July 24, 
1991 constitutes a bar to Department of Veterans Affairs (VA) 
benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 15, 1981 to 
January 17, 1985 and from January 18, 1985 to July 24, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of VA, which denied 
the veteran's claims of entitlement to service connection for 
PTSD, depression and a back condition.

The Board notes that, in part, the veteran's claims were 
denied because the discharge the veteran received in July 
1991 was not issued under conditions other than dishonorable, 
thus barring the veteran's second period of service from 
consideration of VA benefits.  The veteran was allegedly 
issued an administrative decision outlining this finding, but 
the document associated with the claims file does not have a 
date stamp or letter accompanying it to indicate it was sent 
to the veteran.  Upon finally receiving a copy of the undated 
administrative decision in December 2006, the veteran 
subsequently filed a notice of disagreement in April 2007.  
The veteran must be issued a statement of the case (SOC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.
As noted above, the veteran expressed disagreement with the 
undated administrative decision that found the veteran's 
discharge from service on July 24, 1991 was not issued under 
conditions other than dishonorable, barring VA benefits.  
Because the filing of a notice of disagreement initiates 
appellate review, the issue must be remanded for the 
preparation of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Since the outcome of the veteran's character of discharge 
decision could impact the veteran's claims of entitlement to 
service connection for PTSD, depression and a back condition 
now on appeal, these issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland 
v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11, (1998).  As such, the AMC should issue a SOC 
regarding the veteran's character of discharge.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue a Statement of 
the Case with respect to the veteran's 
disagreement with the undated 
administrative decision that found the 
discharge he received on July 24, 1991 
was not issued under conditions other 
than dishonorable.  The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
following the issuance of the Statement 
of the Case if the veteran wishes to 
complete an appeal from that decision.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims should be 
readjudicated.  If the claims remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

